Cope, J. delivered the opinion of the Court
Field, C. J. and Baldwin, J. concurring.
'This is an action for the possession of certain mining claims. On the trial of the case, the defendants introduced the mining rules of the district, upon the effect of which the Court gave the following instruction : “ The mining laws in evidence in this case limit the right of an individual to one claim of twenty-five feet by location or prior appropriation. But mining laws cannot restrict the quantity of ground or number of claims which a party may acquire by purchase.” The appellants contend that the first clause of this instruction is erroneous, and their counsel have placed on file a lengthy and ingenious argument in support of their position. The principle involved is not, however, an open question in this Court, and we are not inclined to entertain further discussion upon the subject. Our views are fully expressed in the recent case of English v. Johnson, and it is not our purpose to depart from those views.
Judgment affirmed.
*49On petition for rehearing, Cope, J. delivered the opinion of the Court—Baldwin, J. concurring.
The petition for rehearing must be denied. The instruction of the Court was based upon a correct interpretation of the mining laws of the district, and we are unable to perceive any valid objection to it. Petition denied.